Citation Nr: 1707438	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  14-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the amount of nonservice-connected pension benefits, effective January 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Appellant had active service from January 1946 to January 1949.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2011 decision of the VA Regional Office (RO) and Pension Maintenance Center in St. Paul, Minnesota that reduced the Veteran's non-service-connected pension benefits, effective January 1, 2010.

In November 2016, the Appellant testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ), a transcript is of record.  The VLJ agreed to hold the record open for 60 days to allow the Appellant time to supplement the record with additional evidence; however, to date, the Appellant has not submitted such.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. In August 2011, the Appellant's nonservice-connected pension benefits were reduced, effective January 1, 2010, based on notice that the state of Texas began paying the Appellant's Medicare Part B premiums, thus reducing the amount paid by the Appellant as medical expenses. 

2. While the Appellant has asserted that his medical expenses were higher than counted by VA in the year 2011 such that his nonservice connected pension benefits should not have been reduced, he has not provided VA with documentation of such.




CONCLUSION OF LAW

The RO's August 2011 reduction of the Appellant's nonservice-connected pension benefits, based on a calculation for the period including the year 2011 and considering his reported medical expenses, is proper.  38 U.S.C.A. §§ 1503, 1521, 5312 (West 2016); 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.271, 3.272, 3.277 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines the procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001), including the instant matter.  This is because this case is based solely on the amount of income and expenses which may be imputed to the Appellant for the time period in question.  Therefore, because the outcome is mandated by statute, the law, and not the evidence, is dispositive of the appeal and the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); Livesay, 15 Vet. App. 165, 178; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, no further action is required pursuant to the VCAA.


Pertinent Laws and Regulations

Nonservice-connected (improved) pension is payable to Veterans of one or more periods of war who are permanently and totally disabled from nonservice-connected disabilities not the result of their own willful misconduct.  See 38 U.S.C.A. § 1521 (a).  All such Veterans must meet legally prescribed net worth and annual income limitations.  See 38 U.S.C.A. § 1521 (a), (b); 38 C.F.R. § 3.23 (a).

In determining annualized countable income for pension purposes, all payments of any kind and from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included, except for certain relevant enumerated exclusions, as set forth below.  See 38 U.S.C.A. § 1503 (a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  

As a condition of granting or continuing pension, VA may require from any person who is an applicant for or a recipient of pension such information, proofs, and evidence as is necessary to determine the annual income and the value of the corpus of the estate of such person, and of any spouse or child for whom the person is receiving or is to receive increased pension.  38 C.F.R. § 3.277 (a).  Any individual who has applied for or receives pension must promptly notify the Secretary of any change affecting entitlement, including change in income or marital status.  38 C.F.R. § 3.277 (b).

The Secretary shall require an eligibility verification report (EVR) when there is reason to believe that the beneficiary or his or her spouse may have received income other than Social Security during the current or previous calendar year or if the Secretary determines that an eligibility verification report is necessary to preserve program integrity.  38 C.F.R. § 3.277 (c)(2)(ii),(iii).  An individual who applies for or receives pension as defined in § 3.3 of this part shall, as a condition of receipt or continued receipt of benefits, furnish VA an eligibility verification report upon request.  38 C.F.R. § 3.277 (c)(3).  If VA requests that a claimant or beneficiary submit an eligibility verification report but he or she fails to do so within 60 days of the date of the VA request, the Secretary shall suspend the award or disallow the claim.  38 C.F.R. § 3.277 (d).

Basic entitlement to pension exists if, among other criteria, a Veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521 (a),(b); 38 C.F.R. §§ 3.3, 3.23(a),(b),(d)(4).  The MAPR is established by statute every year and is reduced by a Veteran's countable annual income.  

"Annual income" includes a Veteran's own annual income, and, where applicable, the annual income of a dependent spouse.  38 C.F.R. § 3.23 (d)(4).

The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a Veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the MAPR.  38 U.S.C.A. § 1503 (a)(8); 38 C.F.R. § 3.272 (g)(1).


Factual Background and Analysis

Review of the record discloses that by a June 1998 rating decision, entitlement to nonservice-connected pension was established, effective May 1, 1998.  In the August 2011 rating decision on appeal, the RO reduced the Appellant's nonservice-connected pension benefits, effective January 1, 2010.  The RO explained that the Appellant's reported medical expenses did not exceed five percent of the MAPR and thus could not be used to reduce his income and that records indicated that in March 2010, the state of Texas began paying his Medicare Part B premiums, thus reducing the amount of medical expenses paid by the Appellant and requiring a reduction in his benefit amount.  

The Appellant, in his June 2014 Substantive Appeal, asserted that his nonservice-connected pension benefits should be higher, and directed the Board to review his VA treatment records as supporting evidence of his medical conditions.  The Appellant's representative, in his November 2016 statement, reported that the Appellant asserted that even though his out-of-pocket medical expenses were reduced, his nonservice-connected pension benefits should not have been reduced.  During his November 2016 Board hearing, the Appellant reported that he had additional medical expenses from the year 2011 that were not counted by the RO in its August 2011 determination to reduce his nonservice-connected pension benefits.  No party asserts that the RO's August 2011 was otherwise incorrect based on the evidence of record at that time, or that the Appellant's countable income and expenses during any other period of time, beyond that of the year 2011, is at issue.

As noted, during the November 2016 Board hearing, the VLJ agreed to hold the record open for 60 days to allow the Appellant time to supplement the record with evidence of the additional medical expenses from the year 2011.  However, to date, the Appellant has not submitted such.  

Therefore, after reviewing the record in its entirety, the Board finds that the Appellant's award of nonservice-connected pension benefits was properly reduced from January 1, 2010, based on the reduction in the amount of medical expenses paid by the Appellant when the state of Texas began paying his Medicare Part B premiums in March 2010.  The Appellant has not offered any evidence to contradict the RO's calculation of his benefits in the August 2011 rating decision.  

While the Board has considered the Appellant's assertion that his VA treatment records demonstrate evidence of his medical conditions and require review, his medical conditions were considered in the original grant of nonservice-connected pension benefits in June 1998 and have no impact on the calculation of the amount paid during the current appeal, specifically, for the year 2011, pursuant to the Appellant's contentions as to additional medical expenses not considered by the RO.  

The Board has also considered the Appellant's assertion that he incurred additional medical expenses in the year 2011 that had not been considered by the RO; however, as noted above, he did not provide the Board with documentation of such and the Board is thus unable to recalculate the amount decided by the RO in the August 2011 rating decision on appeal.  The Board is bound by the laws and regulations governing VA benefits that mandate that pension benefits be reduced 
where information necessary to establish eligibility is not provided.  Accordingly, the claim must be denied.


ORDER

The reduction of the amount of nonservice-connected pension benefits from January 1, 2010, was proper, and the claim is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


